DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the reply filed December 23, 2021.
Claims 1-9 have been amended. 
Claims 11-20 have been newly submitted.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments filed December 23, 2021 on p. 8 regarding the practical application of the previously identified abstract idea are found persuasive. Therefore, the previous rejection under 35 USC 101 has been withdrawn.
Applicant's remaining arguments filed December 23, 2021 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Rephlo at least does not disclose: 
 "an autonomous smart locker vehicle comprising a smart locker portion comprising locker compartments accessible via compartment doors electronically coupled to locking mechanisms", and 
"triggering, by the at least one server device, an automated unlock or lock command of at least one of the locking mechanisms corresponding with at least one compartment door associated with the locker compartments based on receipt of the access identifier and an unlock request from the authorized user device" as recited in currently amended claim 1.
Examiner respectfully disagrees. Rephlo discloses the "an autonomous smart locker vehicle … ” limitation in Rephlo [0030]; [0031]; [0036], [0082], [0110], and [0113], as shown in the updated rejection below. Rephlo also discloses the “triggering … “ limitation in Rephlo [0077], [0082], [0105], [0109], [0113] as discussed in the updated rejection below. 

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Rephlo does not disclose the claimed arrangement of elements set forth in claims 1 as currently amended. Instead Rephlo discloses aerial umanned drone vehicles that "provide access to money, banking services, and important documents" (See Rephlo, paragraphs [0007], [0019]). Furthermore, Rephlo referencing a payload throughout the disclosure and identifies mechanisms to "adjust the payload state" upon a "tampering event" (See Rephlo, paragraphs [0020]-[0021]). Furthermore, Rephlo references "financial institutions" throughout the specification. Accordingly, Rephlo is focused on the idea of unmanned aerial vehicles delivering a "payload for loading into unmanned vehicle" by a financial institution (See Rephlo, paragraph [0062]). Conversely, the Subject Application discloses autonomous smart locker vehicles configured to automatically travel between several user device locations to execute lock and unlock operations and facilitate pickup and delivery operations in accordance with a schedule.
Examiner respectfully disagrees. First, the mechanisms to adjust the payload state upon a tampering event referenced by Applicant have not been relied upon by the Examiner. Patents are relevant for all they contain. See MPEP 2123(I); In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968) ("The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."). Second, the claims do not limit the user of a smart locker and a financial institution using a smart locker vehicle is not outside the broadest reasonable interpretation of a user. Third, the claims do not include a loading of the smart locker vehicle and as a result do not place limits on the payload being something other than money, banking services, and important documents and they do not require an specific procedure for loading and departing location. In other words, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
In another aspect, Rephlo does not disclose an "autonomous smart locker vehicle" with "locker components" and "locker doors electronically coupled to locking mechanisms" as recited in currently amended claim 1. Instead Rephlo is concerned with "aerial unmanned vehicles" that are subject to tampering events such as "a loss of altitude" (See Rephlo, paragraphs [0021], [0030], [0050]-[0053], and [0087]). Also Rephlo discloses a "pre-loaded with a one or more payloads" of the unmanned vehicle (See Rephlo, paragraph [0057]). As such, Rephlo is focused on a particular payload transaction between a financial institution and customer. Rephlo does not disclose an autonomous smart locker vehicle configured to generate and travel along several automatically generated routes between user device locations and conduct a series of operations based on criteria.
Examiner respectfully disagrees. First, the loss of altitude type a tampering event referenced by Applicant have not been relied upon by the Examiner. Patents are relevant for all they contain. See MPEP 2123(I); In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968) ("The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain."). Second, the claims do not limit the user of a smart locker and a financial institution using a smart locker vehicle is not outside the broadest reasonable interpretation of a user. Third, the claims do not include a loading of the smart locker vehicle and as a result do not limit the payload to something other than money, banking services, and important documents and they do not require loading and therefore preloaded items are within the broadest reasonable interpretation of the claims. In other words, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding the previous rejection under 35 USC 102, Applicant presented the following arguments:
Also, Rephlo does not contemplate customized route generation of "autonomous smart locker vehicles" and automated schedule generation, route generation, and automated travel capabilities. Furthermore, Rephlo did not contemplate an autonomous vehicle coupled to smart lockers and merely discloses aerial vehicle capable of adjusting a payload. Furthermore, Rephlo at least does not even inherently disclose "autonomous smart locker vehicles" throughout the specification.
Examiner respectfully disagrees. As discussed in the rejection below, Rephlo discloses an unmanned deliver vehicle having a chamber for locking a payload. The use of the term “autonomous smart locker vehicles” in Rephlo is not required. The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 15, the specification fails to disclose authentication of multiple user devices occurring simultaneously. Specification [0025] contemplates multiple user devices, however this is only discussed in the context of reservations not authentication. Specification [0029] discusses multiple authentication components however there is no explanation of how these may be used simultaneously. In other words, there is no discussion of the specification of how to simultaneously use or authenticate multiple user devices simultaneously. Therefore, the claims fail to comply with the written description requirement.
Regarding claim 19, the specification fails to disclose “sensor monitors” as claimed. Specification [0017] discloses a plurality of sensors and states that smart locker vehicles may have monitoring capabilities which does not appear to be the same thing as sensor monitors. Therefore, the claims fail to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the customed requirement criteria" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination Examiner is interpreting “the customed requirement criteria” to mean “the customized route requirement criteria.”
Claim 18 recites a list of items without providing a coordinating conjunction to indicate which of the items in the list of items is required. For the purposes of examination Examiner is apply a broadest reasonable interpretation that the claims use “or” as the coordinating conjunction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rephlo (U.S. P.G. Pub. 2017/0124789 A1), hereinafter Rephlo.

Claim 1. 
Rephlo discloses a system, comprising: 
a memory that stores computer executable instructions (Rephlo [0011], [0027] control center); 
at least one processor, communicatively coupled to the memory (Rephlo [0011], [0027] control center), that facilitates execution of the executable instructions to perform operation comprising: 
an autonomous smart locker vehicle comprising a smart locker portion comprising locker compartments accessible via compartment doors electronically coupled to locking mechanisms (Rephlo [0030] unmanned vehicle; [0031] compartments; [0036], [0082], [0110], [0113] component may comprise a locking mechanism to lock a payload inside);
a central control subsystem (Rephlo [0011], [0027] control center) configured to:
receive a request, by at least on server device, to access the autonomous smart locker vehicle at a target location (Rephlo [0106] after arrival at a delivery location unmanned vehicle may wait for consumer input; [0107] unmanned vehicle may prompt consumer to enter input data for authentication; [0108] user may not be prompted and merely provide input; [0114] proximity input);
generate, by the at least one server device, an automated route between the autonomous smart locker vehicle location and the garget location based on customized route requirement criteria (Rephlo [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0070] unmanned vehicle may change its route based on consumer’s current location);
request, by the at least one server device, the smart locker vehicle to travel the automated route to the target location to satisfy an estimated time of arrival (Rephlo [0055] request data is sent to the selected unmanned vehicle; [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0070] unmanned vehicle may change its route based on consumer’s current location);
generate, by the at least one server device, an access identifier corresponding to a locker compartment (Rephlo [0046], [0077], [0105] consumer may create a profile with information used to authenticate a consumer and access a payload of a chamber of the unmanned vehicle);
provisioning, by the at least one server device, the access identifier to an authorized user device (Rephlo [0046], [0077], [0105] consumer may create a profile with information used to authenticate a consumer and access a payload of a chamber of the unmanned vehicle);
triggering, by the at least one server device, an automated unlock or lock command of at least one of the locking mechanisms corresponding with at least one compartment door associated with the locker compartments based on receipt of the access identifier and an unlock request from the authorized user device (Rephlo [0077] authentication process may authenticate the consumer’s identity; [0082], [0113] after consumer identity has been verified, chamber may unlock; [0105] profile data stored at central controller; [0109] compare inputs to profile data for authentication).

Claim 2. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the autonomous smart locker vehicle is an autonomous car, autonomous drone, or autonomous truck (Rephlo [0030] unmanned vehicle).

Claim 3. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
assign, by the at least ones server device, the locker compartment to a user device for a period of time based on a reservation request (Rephlo [0050] consumer may schedule delivery for a specific time and date; [0056] control center may select an available unmanned vehicle); and 
provisioning, by the at least one server device, a booking confirmation to the user device (Rephlo [0069] unmanned vehicle may receive status information including payload status, tampering event detection, speed, maintenance, time until delivery, and expected delivery time; [0071] based on data regarding a consumer reservation; [0084] control center may track status information).

Claim 4. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
notify another user device of the automated route to the target location (Rephlo [0069] provide client device status information; [0073] unmanned vehicle begins a delivery process and sends a notification to another consumer device or a device designated to receive notification by the consumer, alerting that unmanned vehicle is near the delivery location; [0084] control center may track status information); and
identify a schedule for the autonomous smart locker vehicle to arrive at another target location corresponding to the another user device (Rephlo [0069] provide client device status information; [0073] unmanned vehicle begins a delivery process and sends a notification to another consumer device or a device designated to receive notification by the consumer, alerting that unmanned vehicle is near the delivery location; [0084] control center may track status information).

Claim 5. 
Rephlo discloses a computer-implemented method, comprising: 
requesting, by a user device comprising one or more processor, to drop off or pickup an item in a locker compartment of an autonomous smart locker vehicle (Rephlo [0047] consumer may request on-demand delivery; [0048] request may specify a payload type; [0049] request may specify a location; [0050] request may specify a time for delivery; [0051] request may specify a type of unmanned vehicle used in delivery; [0054] request may be edited by consumer any time before delivery); 
receiving, by the user device, an assigned locker compartment corresponding to an assigned autonomous smart locker vehicle to execute the drop off request or the pickup request (Rephlo [0056] control center may select an available unmanned vehicle; [0073] unmanned vehicle beings a delivery process and sends a notification to client device); 
receiving, by the user device, an identifier corresponding to the assigned locker compartment of the assigned autonomous smart locker vehicle (Rephlo [0075] unmanned vehicle may display identifiers to allow a consumer to recognize the unmanned vehicle); 
receiving, by the user device, a notification of an arrival of the assigned autonomous smart locker vehicle (Rephlo [0075] alert consumer that unmanned vehicle is near the delivery location; [0076] unmanned vehicle waits for consumer interaction; [0077] authentication process may be initiated by unmanned vehicle); and 
provisioning, by the user device, an unlock request and an authentication identifier to a central control subsystem to trigger an unlocking of the assigned locker compartment based on a proximity of the assigned autonomous smart locker vehicle (Rephlo [0077] authentication process may authenticate the consumer’s identity; [0082], [0113] after consumer identity has been verified, chamber may unlock; [0105], [0114] proximity based authentication to unlock payload).

Claim 6. 
Rephlo discloses a computer-implemented method, comprising: 
receiving, by a central control system, a user device request to pickup or drop off an item in a locker compartment of an autonomous smart locker vehicle (Rephlo [0047] consumer may request on-demand delivery; [0048] request may specify a payload type; [0049] request may specify a location; [0050] request may specify a time for delivery; [0051] request may specify a type of unmanned vehicle used in delivery; [0054] request may be edited by consumer any time before delivery); 
determining, by the central control system, a target autonomous smart locker vehicle for fulfilling the pickup or drop off request based on route requirement criteria and a requested arrival time (Rephlo [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0056] control center may select an available unmanned vehicle); 
determining, by the central control system, at least one route to travel in order to fulfill the pickup or drop off request based on the route requirement criteria comprising at least one of a set of location, time and direction requirements (Rephlo [0056] direct the selected unmanned vehicle to travel to a location for loading of the requested payload; [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle; [0070] unmanned vehicle may change its route based on consumer’s current location); 
transmitting, by the central control system, vehicle data corresponding to the autonomous smart locker vehicle assigned to satisfy the pickup or drop off request, to autonomous smart locker vehicle and the user device (Rephlo [0055] request data transmitted to unmanned vehicle; [0056] control center may select an available unmanned vehicle; [0073] unmanned vehicle beings a delivery process and sends a notification to client device; [0075] unmanned vehicle may display identifiers to allow a consumer to recognize the unmanned vehicle); 
transmitting, by the central control system, the route data corresponding to the at least one route to the autonomous smart locker vehicle (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location); and 
transmitting, by the central control system, a request to unlock or lock an assigned locker compartment within the autonomous smart locker vehicle based on an unlock request from the user device (Rephlo [0077] authentication process may authenticate the consumer’s identity; [0082], [0113] after consumer identity has been verified, chamber may unlock).

Claim 7. 
Rephlo discloses all of the elements of claim 6, as shown above. Additionally, Rephlo discloses: 
unlocking, a locking mechanism coupled to a compartment door of the autonomous smart locker vehicle and the assigned locker compartment based on receipt of the request to unlock the assigned locker compartment (Rephlo [0077] authentication process may authenticate the consumer’s identity; [0082] after consumer identity has been verified, chamber may unlock; [0031] compartments; [0036], [0082], [0110], [0113] component may comprise a locking mechanism to lock a payload inside).

Claim 8. 
Rephlo discloses all of the elements of claim 6, as shown above. Additionally, Rephlo discloses: 
transmitting, by the central control system, authentication data corresponding to the user device to the autonomous smart locker vehicle (Rephlo [0055] request data transmitted to unmanned vehicle; [0113] verification result may be transmitted to unmanned vehicle to unlock access to the payload; [0077], [0082] authenticate consumer and unlock chamber).

Claim 9. 
Rephlo discloses all of the elements of claim 6, as shown above. Additionally, Rephlo discloses: 
transmitting, by the central control system, route instructions to the autonomous smart locker vehicle based on a pickup and drop off schedule (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location).

Claim 10. 
Rephlo discloses all of the elements of claim 9, as shown above. Additionally, Rephlo discloses: 
adjusting, by the central control system, one or more route configuration based on an adjustment to the pickup and drop off schedule (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location).

Claim 11. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the customed requirement criteria is any one or more of 
route congestion (Rephlo [0044] navigation system may be updated with current traffic conditions and adjust travel routes based on such conditions; [0052] traffic conditions may determine the type of unmanned vehicle), 
route time (Rephlo [0050] consumer may request delivery as soon as possible), 
route distance (Rephlo [0073] if a specified delivery location is not appropriate the unmanned vehicle may land, park, or dock in an appropriate location within a predetermined distance), 
safety criteria (Rephlo [0074] appropriate delivery locations provide a safe area in relation to humans, animals, and property), 
route optimization criteria (Rephlo [0050] request may specify a time for delivery, as soon as possible, or schedule delivery; [0052] speed of delivery may determine the type of vehicle used), 
autonomous vehicle criteria (Rephlo [0052] traffic conditions may determine the type of unmanned vehicle; [0053] local regulations may determine the type of unmanned vehicle), or 
person manned vehicle criteria (Rephlo [0092] investigation vehicle sent to a tampering event may be manned).

Claim 12. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
reserving, by the server device, a compartment of the smart locker vehicle (Rephlo [0050] consumer may schedule delivery for a specific time and date).

Claim 13. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the target location is a location within a proximal distance from a user device (Rephlo [0049] location tracking delivery).

Claim 14. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
generate, by the at least one server, the automated route and a schedule comprising more than one target location over a defined period of time (Rephlo [0050] request may specify a time for delivery, as soon as possible, or schedule delivery).

Claim 15. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
authenticate, by the at least one server, the user device and at least one other user device simultaneously (Rephlo [0049] location tracking delivery may track the consumer’s client device and authenticate via on-board computer of the consumer’s vehicle).

Claim 16. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
execute a map application communicatively coupled to the central control subsystem to implement the automated route (Rephlo [0044] navigation system may be updated with current traffic, weather, and may adjust travel routes based on such conditions; [0070] unmanned vehicle may change its route based on consumer’s current location).

Claim 17. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses wherein the central control subsystem is further configured to: 
notify the user device or another user device upon occurrence of an event (Rephlo [0073] unmanned vehicle begins a delivery process and sends a notification to the client alerting that unmanned vehicle is near the delivery location).

Claim 18. 
Rephlo discloses all of the elements of claim 17, as shown above. Additionally, Rephlo discloses: 
wherein the event is an unlocking of the locking mechanism, a locking of the locking mechanism, an arrival of the automated smart locker vehicle at the target location, a departure of the automated smart locker vehicle from the target location (Rephlo [0073] unmanned vehicle begins a delivery process and sends a notification to the client alerting that unmanned vehicle is near the delivery location).

Claim 20. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
a network application configured to identify the autonomous smart locker vehicle, the user device, other autonomous smart locker vehicles, and other user devices executing applications configured to communicate with the central control system (Rephlo [0024] network connected to at least one client device, a control center, a financial institution, and at least one unmanned vehicle; [0025] client device may be connected to a network; [0027] control center may be in connected to the network; [0029] network receives data from one device and sends it to another device; [0033] each component may communicate bidirectionally with other system components through the network).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rephlo in view of Abhyanker (U.S. P.G. Pub. 2014/0180914 A1), hereinafter Abhyanker.

Claim 19. 
Rephlo discloses all of the elements of claim 1, as shown above. Additionally, Rephlo discloses: 
wherein the locker compartments are configured with 
sensor monitors (Rephlo [0063]-[0064] unmanned vehicle may respond to status inquiries to determine if there is a malfunction or tampering), and
motion sensors (Rephlo [0041] sensor system includes accelerometer, gyroscope, altimeter, temperature, wind, and the like).
However, Rephlo does not disclose wherein the locker compartments contain the following features, but Abhyanker does:
refrigeration mechanism (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
heating mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), 
temperature control mechanisms (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity), and
humidity sensors (Abhyanker [0115]-[0116], [0491] interior of the storage compartment may be temperature controlled via the temperature control module e.g. heated, cooled, kept at a certain humidity). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the temperature controlled compartment of Abhyanker for the chamber of Rephlo (Rephlo [0031]). Both the temperature controlled compartment of Abhyanker and the chamber of Rephlo are known in the unmanned delivery vehicle art for being able to carry a delivery item. Thus, the simple substitution of one known element in the art of unmanned delivery vehilces for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Rephlo’s system with the improved functionality to safely transport a wider variety of items that may be more vulnerable to damage, such as certain stock certificates and bank notes, where condensation inside the chamber may cause older inks or paper to deteriorate if temperature and humidity are not regulated.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628